DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 19 July 2022.  Applicant’s amendment on 19 July 2022 amended Claims 1, 3, 11, and 12.  Currently Claims 1-15 are pending and have been examined.  The Examiner notes that the 101 rejection has been maintained.  

Response to Arguments

Applicant's arguments filed 19 July 2022 have been fully considered but they are not persuasive.

The Applicant argues on pages 7-8 that “the task request system as recited in claim 1 improves a function of the task request system of collecting, before completing the task, the time limit delay information from the task executing person by “providing, before completing the task a first reward that is previously set to the task execution person and updating the task request information based on the time limit delay information”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that while the Applicant notes that there is an improvement in the functioning of the computer or an improvement to other technology or technical field, however this is not clear.  While there is a collecting, providing, and updating as per the claim this is viewed as the collection of information, analysis of information and providing a display of the analyzed information which is a well settled example of a mental process merely performed by a computer.  It is not clear that this could not be done utilizing a generic computer performing the abstract idea.  Specifically, as noted in the previous Office Action as drafted, the claim recites the limitation of receiving task information and completion information based on time limits to receive rewards based on the providing, and updating steps which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “circuitry,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “circuitry” language, the claim encompasses the providing and updating of information and manually determining if tasks were done by certain times to earn rewards and can be done with over a phone with a pencil and paper for tracking. The mere nominal recitation of a generic circuitry does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.
	The Examiner has further determined that even with the amendment to the claims regarding providing information prior to the task being completed and updating task request information, the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  This appears to merely a step that would take place in the analysis of data.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).
Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.  
An additional element should reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, which is not viewed to be disclosed in the claimed limitations and the rejection is therefore maintained.

The Applicant argues on page 8 that “the task request system controls a terminal device of the task requesting person to show that the time delay information is received and update the task request information based on the time limit delay information”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that while the claim amendment adds a controlling limitation as claimed it is viewed to merely be the extra solution activity of merely displaying data.  Similar to what was noted above the claim recites the limitation of controlling a terminal to display data regarding the time limit delay information which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “circuitry,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “circuitry” language, the claim encompasses the receiving and collecting of information and manually determining if tasks were done by certain times to earn rewards and can be done with over a phone with a pencil and paper for tracking, similar to that of writing a report regarding status of time limit delay information. The mere nominal recitation of a generic circuitry does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.
An additional element should reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, which is not viewed to be disclosed in the claimed limitations and the rejection is therefore maintained.

The Applicant argues on pages 9-10 that “it is non-conventional to provide before completing a task, a first reward that is previously set to the task executing person in response to receiving, from the task executing person, time limit delay information indicating an extension of the completion time limit that is included in the task request information… claim 1 is patent eligible because claim 1 recite the features that integrate the alleged judicial exception into a practical application and amount to an inventive concept”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that as provided in the previous Office Action the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   Specifically, the step 2B analysis is not predicated on whether what is claimed is non-conventional, but must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  This is not clear in the instant application because the claimed limitation relating to providing before completing the task is merely viewed as the generic displaying or reporting out of information at a different time period.  While there may be a benefit in how the abstract idea is performed it does not constitute an inventive concept that integrates the alleged judicial exception into a practical application, and with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  It is therefore viewed that there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However, with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s) (i.e. Marshall). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry.   The rejection is therefore maintained.

The remaining Applicant's arguments filed 19July 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.
	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1-15 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1-15 is/are directed to the abstract idea of receiving and completing tasks based on time limits in order to receive rewards. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-15) is/are directed to an abstract idea without significantly more. 

Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-10, 14, and 15) is/are directed to a system, claim(s) (11) is/ are directed to an apparatus, claims(s) (12 and 13) is/are directed to a method, claims(s) (12) is/are directed to a non-transitory recording medium and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-15 recite(s) mental process. Specifically, the independent claims 1, 11, 12, and 13 recite a mental process: as drafted, the claim recites the limitation of receiving task information and completion information based on time limits to receive rewards which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “circuitry,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “circuitry” language, the claim encompasses the receiving and collecting of information and manually determining if tasks were done by certain times to earn rewards and can be done with over a phone with a pencil and paper for tracking. The mere nominal recitation of a generic circuitry does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically, the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; and additionally, that data receiving steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that a circuitry is used to perform the providing step.  The providing step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (providing of rewards based on the received information). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): receiving from a task requesting person and receiving from a task executing person performs the comparing step.  The receiving steps are recited at a high level of generality (i.e., as a general means of receiving information), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The circuitry that performs the providing steps is also recited at a high level of generality, and merely automates the providing step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the circuitry). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1-15 recite(s) receiving from a task requesting person, receiving from a task executing person, provide a first reward, and provide a second reward which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving and providing which is the abstract idea steps of valuing an idea (receiving task information in order to provide rewards based on timing of task completions) in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. receiving and completing tasks based on time limits in order to receive rewards).  Using a computer to receiving and providing the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The receiving task information in order to provide rewards based on timing of task completions would clearly be to a mental activity that a company would go through in order to determine the providing of rewards.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine a reward for tasks completed:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claim 2 recites a limitation which further limit the claimed analysis of data.

Claims 4, 5, 7-10, 14, and 15 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally, with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Marshall which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 3 and 6 recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information the reward associated with a task completed by a specified time.  This is not a technical or technological problem but is rather in the realm of task performance analysis and therefore an abstract idea.

Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However, with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.


Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (U.S. Patent Publication 2002/0116266 A1) in view of Marshall (U.S. Patent Publication 2003/0233278 A1) (hereafter Marshall 2) in further view of Roy et al. (U.S. Patent 9,727,881 B2) (hereafter Roy).

	Referring to Claim 1, Marshall teaches a task request system comprising circuitry configured to: 

	Circuitry (see; par. [0033] of Marshall teaches any suitable processors (i.e. circuitry)).

in response to receiving the task completion information, provide a second reward that is previously set to the task executing person (see; par. [0043] of Marshall teaches in response to receiving a bill with a time limit a second reward that is based on six consecutive on time task completion).

Marshall does not explicitly disclose the following limitations, however,

Marshall 2 teaches receive, from a task requesting person, task request information indicating a request for a task including an indication of a completion time limit (see; par. [0004] of Marshall 2 teaches receiving a task including information regarding what is needed to complete the task including completion time), and
receive, from a task executing person, task completion information indicating a completion of the task (see; par. [0144] of Marshall 2 teaches a task completion information indicating the bill has been paid).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for time and attention of persons and for timing of performance of tasks.  Specifically, Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall 2 teaches the determining a status of the event in connection with rewards and as it is comparable in certain respects to Marshall which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times.  However, Marshall fails to disclose receive, from a task requesting person, task request information indicating a request for a task including an indication of a completion time limit, and receive, from a task executing person, task completion information indicating a completion of the task.

Marshall 2 discloses receive, from a task requesting person, task request information indicating a request for a task including an indication of a completion time limit, and receive, from a task executing person, task completion information indicating a completion of the task.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall the receive, from a task requesting person, task request information indicating a request for a task including an indication of a completion time limit and receive, from a task executing person, task completion information indicating a completion of the task as taught by Marshall 2 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall, and Marshall 2 teach the collecting and analyzing of data in order to provide reward with respect to task completion and they do not contradict or diminish the other alone or when combined.

Marshall in view of Marshall 2 does not explicitly disclose the following limitation, however,

Roy teaches in response to receiving, from the task executing person, time limit delay information indicating an extension of the completion time limit that is included in the task request information, provide, before completing the task, a first reward that is previously set to the task executing person, said extension of the completion time limit including a specific point of time as an extended time limit (see; col. 5, lines (1-11) of Roy teaches the monitoring of tasks to, col. 2, lines (9-20) if a person has finished their task in a designated amount of time or incomplete (i.e. incomplete is view as a delay in being completed in the designated time), Figure 3 where a completing the task in the first time period is worth a reward, and a second value or higher award can be awarded in a subsequent request for task completion, where the second or subsequent reward is associated with completing the task at a different time (i.e. extended time limit)), and
	control a terminal device of the task requesting person to show that the time limit delay information is received (see; col. 5, lines (35-67) of Roy teaches a user interface (i.e. control terminal) that displays a assignment or distribution of the assignment to a particular user, and col. 5, lines (5-11) the monitoring of the progress of the tasks indicating if it has been done on time (i.e. time limit delay) and pending status of pending tasks can be viewed (i.e. received)), and
update the task request information based on the time limit delay information (see; Figure 3 items (340-375) of Roy teaches an example of updating the task request information based on the task not being completed or incomplete during a defined time period (i.e. delayed)).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for time and attention of persons and for timing of performance of tasks.  Specifically, Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall 2 teaches the determining a status of the event in connection with rewards and as it is comparable in certain respects to Marshall which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Roy teaches feedback based technique towards total completion of task in crowdsourcing including providing rewards for different completion or incompletion of tasks and as it is comparable in certain respects to Marshall and Marshall 2 which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall and Marshall 2 discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times.  However, Marshall and Marshall 2 fails to disclose in response to receiving, from the task executing person, time limit delay information indicating an extension of the completion time limit that is included in the task request information, provide, before completing the task, a first reward that is previously set to the task executing person, said extension of the completion time limit including a specific point of time as an extended time limit, control a terminal device of the task requesting person to show that the time limit delay information is received, and update the task request information based on the time limit delay information.

Roy discloses in response to receiving, from the task executing person, time limit delay information indicating an extension of the completion time limit that is included in the task request information, provide, before completing the task, a first reward that is previously set to the task executing person, said extension of the completion time limit including a specific point of time as an extended time limit, control a terminal device of the task requesting person to show that the time limit delay information is received, and update the task request information based on the time limit delay information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall and Marshall 2 in response to receiving, from the task executing person, time limit delay information indicating an extension of the completion time limit that is included in the task request information, provide, before completing the task, a first reward that is previously set to the task executing person, said extension of the completion time limit including a specific point of time as an extended time limit, control a terminal device of the task requesting person to show that the time limit delay information is received, and update the task request information based on the time limit delay information as taught by Roy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall, Marshall 2, and Roy teach the collecting and analyzing of data in order to provide reward with respect to task completion and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Roy teaches the system above, Marshall further discloses a system having the limitations of,

a score managing database configured to manage a score of each user, the circuitry is further configured to increase the score, as the first reward or the second reward to a user who is the task executing person (see; par. [0043] of Marshall teaches scoring that is used to rewarding based on completing the task on time, and additionally a second reward based on).


	Referring to Claim 3, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Roy teaches the system above, Marshall further discloses a system having the limitations of,

use a value of a total of the first reward and the second reward that is provided in response to receiving the task completion information by a delayed completion time limit (see; par. [0006] of Marshall a value of rewards based on tasks based on time, par. [0041]-[0043] a first reward based on a task as well as a second reward based on six consecutive tasks completed in a row based that also include an early award, par. [0073] where a delay will provide a reduced reward).

Roy teaches is set to be same as a value of the second reward provided in response to receiving the task completion information by the completion time limit included in the task request information without receiving the time limit delay information (see; Figure 3, items (300-340) of Roy teaches a reward value for a second attempt at the task upon completion is to be the same as the first reward, however further incomplete (i.e. delayed) and then completed tasks would have a higher reward value).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for time and attention of persons and for timing of performance of tasks.  Specifically, Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall 2 teaches the determining a status of the event in connection with rewards and as it is comparable in certain respects to Marshall which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Roy teaches feedback based technique towards total completion of task in crowdsourcing including providing rewards for different completion or incompletion of tasks and as it is comparable in certain respects to Marshall and Marshall 2 which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall and Marshall 2 discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times.  However, Marshall and Marshall 2 fails to disclose is set to be same as a value of the second reward provided in response to receiving the task completion information by the completion time limit included in the task request information without receiving the time limit delay information.

Roy discloses is set to be same as a value of the second reward provided in response to receiving the task completion information by the completion time limit included in the task request information without receiving the time limit delay information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall and Marshall 2 is set to be same as a value of the second reward provided in response to receiving the task completion information by the completion time limit included in the task request information without receiving the time limit delay information as taught by Roy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall, Marshall 2, and Roy teach the collecting and analyzing of data in order to provide reward with respect to task completion and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 4, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Roy teaches the system above, Marshall further discloses a system having the limitations of,

display a screen page on a terminal used by the task executing person or the task requesting person (see; abstract of Marshall teaches task requesting capability, par. [0054] that can be displayed to perform task such as payment activity (i.e. task)).


	Referring to Claim 5, see discussion of claim 4 above, while Marshall in view of Marshall 2 in further view of Roy teaches the system above, Marshall further discloses a system having the limitations of,

cause the terminal used by the task requesting person to display a task-requesting-person task list of tasks that the task requesting person requests (see; par. [0121] of Marshall teaches the requesting of input, par. [0056] including criteria required to be completed as tasks by a predetermined time and an availability of reward, and requesting par. [0086] information that is requested for a participant).

cause the terminal used by the task executing person to display a task-executing-person task list of tasks that the task executing person is requested to execute (see; par. [0053] of Marshall teaches activities (i.e. task list) which may have awards, including par. [0054] a display for a user to perform tasks, and includes par. [0056] criteria required to be completed as tasks by a predetermined time and an availability of reward).


	Referring to Claim 9, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Roy teaches the system above, Marshall in view of Marshall 2 does not explicitly disclose a system having the limitations of, however,

in response to receiving the task completion information, provide the second reward to the task executing person after receiving acceptance information from the task requesting person (see; par. [0041]-[0043] of Marshall teaches a first reward based on a task as well as a second reward based on six consecutive tasks completed in a row based that also include an early award which based on a user completing the tasks before a specific time limit with additional awards available for early payment).


	Referring to Claim 10, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Roy teaches the system above, Marshall further discloses a system having the limitations of,

to receive from the task requesting person, together with the task request information, information to set the first reward and the second reward with respect to the task, and provide the first reward or the second reward to the task executing person, on the basis of the information to set the first reward and the second reward with respect to the task (see; par. [0040]-[0043] of Marshall teaches receiving a task request and information regarding the reward that can be gained from paying earlier than the time limit as well as second reward for consecutive on time or early completion of the payment task and based on recorded completion of task rewarding the user accordingly).


	Referring to Claim 11, Marshall in view of Marshall 2 in further view of Roy teaches an apparatus.  Claim 11 recites the same or similar limitations as those addressed above in claim 1, Claim 11 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 12, Marshall in view of Marshall 2 in further view of Roy teaches a task request method.  Claim 12 recites the same or similar limitations as those addressed above in claim 1, Claim 12 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 13, Marshall in view of Marshall 2 in further view of Roy teaches a task request non-transitory recording medium storing a program.  Claim 13 recites the same or similar limitations as those addressed above in claim 1 and 12, Claim 13 is therefore rejected for the same reasons as set forth above in claim 1 and 12, except for the following noted exception.

Non-transitory recording medium (see; par. [0033] of Marshall teaches storage medium


Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (U.S. Patent Publication 2002/0116266 A1) in view of Marshall (U.S. Patent Publication 2003/0233278 A1) (hereafter Marshall 2) in further view of in further view of Roy et al. (U.S. Patent 9,727,881 B2) (hereafter Roy) in further view of Elenbaas et al. (U.S. Patent Publication 2009/0204471 A1) (hereafter Elenbaas).

	Referring to Claim 6, see discussion of claim 5 above, while Marshall in view of Marshall 2 in further view of Roy teaches the method above, Marshall in view of Marshall 2 in further view of Roy does not explicitly disclose a method having the limitations of, however,

Elanbaas teaches the task-requesting-person task list includes a ratio of the number of task executing persons each of whom has completed a requested task with respect to the number of task executing persons whom the task requesting person has requested to execute tasks (see; par. [0178 of Elenbaas teaches a percentage (i.e. ratio) of tasks completed to tasks not completed for requested task assignments).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for time and attention of persons and for timing of performance of tasks.  Specifically, Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall 2 teaches the determining a status of the event in connection with rewards and as it is comparable in certain respects to Marshall which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Roy teaches feedback based technique towards total completion of task in crowdsourcing including providing rewards for different completion or incompletion of tasks and as it is comparable in certain respects to Marshall and Marshall 2 which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.   Additionally, Elanbaas teaches the trust level based task assignment in an online work management and as it is comparable in certain respects to Marshall, Marshall 2, and Roy which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall, Marshall 2, and Roy discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times.  However, Marshall, Marshall 2, and Roy fails to disclose the task-requesting-person task list includes a ratio of the number of task executing persons each of whom has completed a requested task with respect to the number of task executing persons whom the task requesting person has requested to execute tasks.

Elenbaas discloses the task-requesting-person task list includes a ratio of the number of task executing persons each of whom has completed a requested task with respect to the number of task executing persons whom the task requesting person has requested to execute tasks.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall, Marshall 2, and Roy the task-requesting-person task list includes a ratio of the number of task executing persons each of whom has completed a requested task with respect to the number of task executing persons whom the task requesting person has requested to execute tasks as taught by Elenbaas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall, Marshall 2, Roy and Elenbaas teach the collecting and analyzing of data in order to provide reward with respect to task completion and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Roy teaches the system above, Marshall in view of Marshall 2 in further view of Roy does not explicitly disclose a system having the limitations of, however,

Elenbaas teaches the circuitry is further configured to send a notifying e-mail to an e-mail address of the task executing person in response to receiving the task request information (see; par. [0141] of Elenbaas teaches notifying by email job scheduling (i.e. task assignment) to be completed and an indication of receiving indicated by a double secure email system for both the sender and receiver).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for time and attention of persons and for timing of performance of tasks.  Specifically, Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall 2 teaches the determining a status of the event in connection with rewards and as it is comparable in certain respects to Marshall which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Roy teaches feedback based technique towards total completion of task in crowdsourcing including providing rewards for different completion or incompletion of tasks and as it is comparable in certain respects to Marshall and Marshall 2 which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.   Additionally, Elanbaas teaches the trust level based task assignment in an online work management and as it is comparable in certain respects to Marshall, Marshall 2, and Roy which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall, Marshall 2, and Roy discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times.  However, Marshall, Marshall 2, and Roy fails to disclose the circuitry is further configured to send a notifying e-mail to an e-mail address of the task executing person in response to receiving the task request information.

Elenbaas discloses the circuitry is further configured to send a notifying e-mail to an e-mail address of the task executing person in response to receiving the task request information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall, Marshall 2, and Roy the circuitry is further configured to send a notifying e-mail to an e-mail address of the task executing person in response to receiving the task request information as taught by Elenbaas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall, Marshall 2, Roy and Elenbaas teach the collecting and analyzing of data in order to provide reward with respect to task completion and they do not contradict or diminish the other alone or when combined.



	Referring to Claim 8, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Roy teaches the system above, Marshall in view of Marshall 2 in further view of Roy does not explicitly disclose a system having the limitations of, however,

Elenbaas teaches the circuitry is further configured to send a notifying e-mail to an e-mail address of the task requesting person in response to receiving the task completion (see; par. [0141] of Elenbaas teaches notifying by email job scheduling (i.e. task assignment) to be completed and an indication based by a double secure email system that both the sender and receiver are aware of the task assignment and Figure 17A depicts the notification of when a task is completed to the requester).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for time and attention of persons and for timing of performance of tasks.  Specifically, Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall 2 teaches the determining a status of the event in connection with rewards and as it is comparable in certain respects to Marshall which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Roy teaches feedback based technique towards total completion of task in crowdsourcing including providing rewards for different completion or incompletion of tasks and as it is comparable in certain respects to Marshall and Marshall 2 which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.   Additionally, Elanbaas teaches the trust level based task assignment in an online work management and as it is comparable in certain respects to Marshall, Marshall 2, and Roy which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall, Marshall 2, and Roy discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times.  However, Marshall, Marshall 2, and Roy fails to disclose the circuitry is further configured to send a notifying e-mail to an e-mail address of the task requesting person in response to receiving the task completion.

Elenbaas discloses the circuitry is further configured to send a notifying e-mail to an e-mail address of the task requesting person in response to receiving the task completion.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall, Marshall 2, and Roy the circuitry is further configured to send a notifying e-mail to an e-mail address of the task requesting person in response to receiving the task completion as taught by Elenbaas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall, Marshall 2, Roy and Elenbaas teach the collecting and analyzing of data in order to provide reward with respect to task completion and they do not contradict or diminish the other alone or when combined.


Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (U.S. Patent Publication 2002/0116266 A1) in view of Marshall (U.S. Patent Publication 2003/0233278 A1) (hereafter Marshall 2) in further view of Roy et al. (U.S. Patent 9,727,881 B2) (hereafter Roy) in further view of Xiangjie et al. (CN 110832537 A) (hereafter Xiangjie).

	Referring to Claim 14, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Roy teaches the system above, Marshall in view of Marshall 2 does not explicitly disclose a system having the limitations of, however,

Xiangjie teaches the circuitry is configured to increase an ability to collect a status of the task including the extended time limit by receiving the time limit delay information (see; pg. 15, par. [0005] – pg. 16, par. [0004] of Xiangjie teaches a reward dispensing device including circuitry that based on received information determines if regarding a person performing tasks to specific tasks to a specific time interval, and based a situation where the initial time period ends during a lunch break and then extending the time to a longer time will be allowed (i.e. time limit delay) and then determining a reward), and
	Updating the task request information based on the time limit delay information (see; pg. 15, par. [0011] – pg. 16, par. [0001] of Xiangjie teaches a reward dispensing device that based on received information regarding a person performing tasks and based on an approved longer time caused by an interruption to complete the task which includes an updating of the time to complete the task to be completed).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for time and attention of persons and for timing of performance of tasks.  Specifically, Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall 2 teaches the determining a status of the event in connection with rewards and as it is comparable in certain respects to Marshall which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Roy teaches feedback based technique towards total completion of task in crowdsourcing including providing rewards for different completion or incompletion of tasks and as it is comparable in certain respects to Marshall and Marshall 2 which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Xiangjie teaches a reward issuing system and method of online services including taking into account the time to complete and as it is comparable in certain respects to Marshall, Marshall 2, and Roy which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall, Marshall 2, and Roy discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times.  However, Marshall, Marshall 2, and Roy fails to disclose the circuitry is configured to increase an ability to collect a status of the task including the extended time limit by receiving the time limit delay information, and updating the task request information based on the time limit delay information.

Xiangjie discloses the circuitry is configured to increase an ability to collect a status of the task including the extended time limit by receiving the time limit delay information, and updating the task request information based on the time limit delay information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall, Marshall 2, and Roy the circuitry is configured to increase an ability to collect a status of the task including the extended time limit by receiving the time limit delay information, and updating the task request information based on the time limit delay information as taught by Xiangjie since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall, Marshall 2, Roy and Xiangjie teach the collecting and analyzing of data in order to provide reward with respect to task completion and they do not contradict or diminish the other alone or when combined.


Referring to Claim 15, see discussion of claim 1 above, while Marshall in view of Marshall 2 in further view of Roy teaches the system above, Marshall further discloses a system having the limitations of,

Xiangjie teaches wherein the circuitry is configured not to provide the second reward in response to receiving the task completion information after the completion time limit without receiving the time limit delay information after the completion time limit without receiving the time limit delay information or in response to receiving the task completion information after the extended time limit (see; pg. 17, par. [0005] of Xiangjie teaches a second reward amount that is adjusted based on the acceptance time to complete the task, where pg. 15, par. [0011] – pg. 16, par. [0001] based on an approved longer time caused by an interruption to complete the task which includes an updating of the time to complete the task to be completed).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for time and attention of persons and for timing of performance of tasks.  Specifically, Marshall discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times it is therefore viewed as analogous art in the same field of endeavor. Additionally, Marshall 2 teaches the determining a status of the event in connection with rewards and as it is comparable in certain respects to Marshall which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Roy teaches feedback based technique towards total completion of task in crowdsourcing including providing rewards for different completion or incompletion of tasks and as it is comparable in certain respects to Marshall and Marshall 2 which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Xiangjie teaches a reward issuing system and method of online services including taking into account the time to complete and as it is comparable in certain respects to Marshall, Marshall 2, and Roy which tracking and providing incentives for time and attention of persons and for timing of performance of tasks as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall, Marshall 2, and Roy discloses the tracking and rewarding the desirable activities including time and attention of individuals and performing of tasks at desired times.  However, Marshall, Marshall 2, and Roy fails to disclose wherein the circuitry is configured not to provide the second reward in response to receiving the task completion information after the completion time limit without receiving the time limit delay information after the completion time limit without receiving the time limit delay information or in response to receiving the task completion information after the extended time limit.

Xiangjie discloses wherein the circuitry is configured not to provide the second reward in response to receiving the task completion information after the completion time limit without receiving the time limit delay information after the completion time limit without receiving the time limit delay information or in response to receiving the task completion information after the extended time limit.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall, Marshall 2, and Roy wherein the circuitry is configured not to provide the second reward in response to receiving the task completion information after the completion time limit without receiving the time limit delay information after the completion time limit without receiving the time limit delay information or in response to receiving the task completion information after the extended time limit as taught by Xiangjie since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall, Marshall 2, Roy and Xiangjie teach the collecting and analyzing of data in order to provide reward with respect to task completion and they do not contradict or diminish the other alone or when combined.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Folkening (U.S. Patent Publication 2015/0089353 A1) discloses a platform for building virtual entities using equity systems.
Whitley et al. (U.S. Patent Publication 2018/0240140 A1) discloses systems and methods for analytics and gamification of healthcare.
Marins et al. (U.S. Patent Publication 2013/0204652 A1) discloses system, method and computer program for creation or collection of information using crowd sourcing combined with targeted incentives.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S.S/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623